Case 3:20-cr-O0099-MMH-JRK Document 1 Filed 07/22/20 Page 1 of 9 PagelD 1
FILED

UNITED STATES DISTRICT COURT —- #20 JUL 22 ANTI 1h
MIDDLE DISTRICT OF FLORIDA CLERK, us DiS TRICI Cees

MIDDLE DISTRICT GF FLoRiL,
JACKSONVILLE DIVISION JACKSONVILLE DISTRICT

UNITED STATES OF AMERICA
v. CASE NO. 3:20-cr-99 -F-34TRK
18 U.S.C. § 1343
JASON CORY 18 U.S.C. § 1957
INDICTMENT
The Grand Jury charges:

COUNTS ONE THROUGH THREE
(Wire Fraud)

A. Introduction

At times relevant to this Indictment:

1. JASON CORY was a resident of Duval County, Florida, and the
Chief Executive Officer (“CEO”) of an information technology services
company that operated in the Middle District of Florida and elsewhere (referred
to herein as the “IT Company”).

2. The IT Company, which CORY helped found in or around
January 2017, provided services related to the outsourcing of computer coding
services, data hosting, and software development to its clients.

3. In or around July 2017, the IT Company acquired a California-

based information technology company (referred to herein as the “Subsidiary”.
Case 3:20-cr-0O0099-MMH-JRK Document 1 Filed 07/22/20 Page 2 of 9 PagelD 2

CORY spearheaded the IT Company’s corporate mergers and acquisitions
efforts, including its acquisition of the Subsidiary.

4, Gambit Matrix LLC (referred to herein as “Gambit”) was a
Florida limited liability corporation established by CORY in or around January
2015. Gambit never performed any legitimate, substantive business activities,
and it was dissolved in or about September 2016. At all times relevant to this
Indictment, however, CORY maintained and controlled a bank account with
an account number ending in 5543 at Bank of America in the name of Gambit,
an account which had been opened in the Middle District of Florida.

B. The Scheme to Defraud

5. From an unknown date but at least by in or around March 2017,
and continuing through and including in or around at least March 2019, in the
Middle District of Florida, and elsewhere, the defendant,

JASON CORY,
did knowingly and with intent to defraud, devise, and intend to devise, a scheme
and artifice to defraud, and for obtaining money and property by means of
materially false and fraudulent pretenses, representations, and promises.
C. Manner and Means of the Scheme _
6. The manner and means used to accomplish the scheme and artifice

to defraud included, among others, the following:
Case 3:20-cr-00099-MMH-JRK Document1 Filed 07/22/20 Page 3 of 9 PagelD 3

a. It was part of the scheme and artifice to defraud that CORY
would and did control operations at the IT Company. In so doing, CORY
made himself a signatory over the IT Company’s business bank account, and
could authorize payments out of that account without anyone else’s permission.
CORY could also direct payments be made out of the Subsidiary’s business
bank account.

b. It was further part of the scheme and artifice to defraud that
CORY would and did solicit investments in the IT Company in exchange for
shares.

Cc. It was further part of the scheme and artifice to defraud that
CORY would and did use Gambit to receive fraudulently obtained payments
from the IT Company and the Subsidiary for consulting services purportedly
performed by Gambit, when in truth and fact, Gambit offered no services or
products to the IT Company or the Subsidiary.

d. It was further part of the scheme and artifice to defraud that
CORY would and did authorize and direct the authorization of payments to
Gambit from the IT Company and the Subsidiary, for CORY’s use and benefit.

e. It was further part of the scheme and artifice to defraud that
CORY would and did conceal the funds he stole and embezzled from the IT

Company and the Subsidiary by, among other things:
Case 3:20-cr-00099-MMH-JRK Document1 Filed 07/22/20 Page 4 of 9 PagelD 4

(1) falsely representing to board members and

' employees of the IT Company that CORY had no controlling interest in

Gambit, when in truth and fact Gambit was a shell company controlled by
CORY to receive embezzled funds;

(2) creating fictitious owners of Gambit by setting up e-
mail accounts and social media profiles for these false identities, and attempting
to convince individuals to falsely portray those fictitious owners in
conversations with IT Company personnel;

(3) making false statements to and _ concealing
information from individuals working for and at the IT Company when they
questioned the payments to and invoices from Gambit; and

(4) falsifying an invoice and a contract between the IT
Company and the defunct Gambit entity, to make it appear as if Gambit had
been providing legitimate consulting services to the IT Company in exchange
for the funds CORY had stolen, when in truth and fact Gambit performed no
services for either the IT Company or the Subsidiary.

f. It was further part of the scheme and artifice to defraud that
CORY would and did cause wire transfers of funds to be sent across state lines
from bank accounts belonging to the IT Company and the Subsidiary to the

bank account belonging to Gambit.
Case 3:20-cr-00099-MMH-JRK Document1 Filed 07/22/20 Page 5 of 9 PagelD 5

g. It was further part of the scheme and artifice to defraud that
CORY would and did perform acts and make statements to hide and conceal,
and cause to be hidden and concealed, the purpose of the scheme and the acts
committed in furtherance thereof.
D. Interstate Wire Transmissions
7. On or about the dates set forth below, in the Middle District of
Florida, and elsewhere, the defendant,
JASON CORY,
for the purpose of executing and attempting to execute the aforesaid scheme
and artifice to defraud and for obtaining money and property by means of
materially false and fraudulent pretenses, representations and promises, did
knowingly, and with intent to defraud, transmit and cause to be transmitted by

wire:

 

COUNT “DATE | INTERSTATE WIRE

 

ONE November 16, 2018 | A bank wire transfer request sent
by computer via the internet from
Jacksonville, Florida, to North
Carolina in the amount of

___.| $5,495.17.
TWO December 26, 2018 | A bank wire transfer request sent
by computer via the internet from
Jacksonville, Florida, to North
Carolina in the amount of
$5,897.56.
THREE January 23, 2019 A bank wire transfer request sent
by computer via the internet from

 

 

 

 

 

 

 
Case 3:20-cr-00099-MMH-JRK Document1 Filed 07/22/20 Page 6 of 9 PagelD 6

 

Jacksonville, Florida, to North
Carolina in the amount of
$5,465.32.

 

 

 

 

 

All in violation of 18 U.S.C. §§ 1343, 1349, and 2.

COUNT FOUR
(Illegal Monetary Transactions)

1. The Grand Jury hereby realleges Paragraphs One through Four
of Counts One through Three of this Indictment and incorporates such
paragraphs by this reference as though fully set forth herein.

2. Onor about January 15, 2019, in the Middle District of Florida,
and elsewhere, the defendant,

JASON CORY,
did knowingly engage and attempt to engage in a monetary transaction, and
aided and abetted others in engaging in a monetary transaction, in and
affecting interstate and foreign commerce, in criminally derived property of a
value greater than $10,000, such property having been derived from a specified
unlawful activity, that is, wire fraud, in violation of 18 U.S.C. § 1343, as
charged in Counts One through Three, specifically: a wire transfer in the
amount of $11,630.30 as payment for a Rolex Daytona Steel Yellow Gold
White Dial Automatic Men’s Watch.

In violation of 18 U.S.C. §§ 1957 and 2.
Case 3:20-cr-O0099-MMH-JRK Document 1 Filed 07/22/20 Page 7 of 9 PagelD 7

FORFEITURE

1. The allegations contained in Counts One through Four of this
Indictment are incorporated. by reference for the purpose of alleging forfeiture
pursuant to 18 U.S.C. § 981(a)(1)(C), 28 U.S.C. § 2461(c), and 18 U.S.C. §
982(a)(1).

2. Upon conviction of a violation of 18 U.S.C. § 1343, the defendant,
JASON CORY, shall forfeit to the United States, pursuant to 18 U.S.C. §
981(a)(1)(C) and 28 U.S.C. § 2461(c), any property, real or personal, which
constitutes or is derived from proceeds traceable to the violation.

3. Upon conviction of a violation of 18 U.S.C. § 1957, the defendant,
JASON CORY, shall forfeit to the United States, pursuant to 18 U.S.C. §
982(a)(1), any property, real or person, involved in such offense, or any property
traceable to such property.

4, The property to be forfeited includes, but is not limited to, the

following:
a. the sum of at least $547,071.10, which represents the
proceeds of the wire fraud offense; and
b. the sum of $11,630.30, which represents the amount
involved in the money laundering offense.
3. If any of the property described above, as a result of any act or
omission of the defendant:
Case 3:20-cr-00099-MMH-JRK Document1 Filed 07/22/20 Page 8 of 9 PagelD 8

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
party;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be

divided without difficulty;

the United States shall be entitled to forfeiture of substitute property under the

provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c) and 18

U.S.C. § 982(b)(1).

A TRUE BILL,

wh 4 Mes
pieblrson

 

 

MARIA CHAPA LOPEZ
United States Attorney

David B. Mesrobian
Assistant United States Attorney

LS hho

Kelly Kardase
Assistant United States Attorney
Deputy Chief, Jacksonville Division
Case 3:20-cr-00099-MMH-JRK Document1 Filed 07/22/20 Page 9 of 9 PagelD 9

szs €98 Odd

 

 

$ Ted

 

 

HAD

 

 

“qz0c Kas s°
Kep puzz sty} UNO uado UI peTly

 

 

uosioda10.4

   

‘Tg ang v

 

LS618OSNB8I ‘PND
EPEL§S ‘O'S O8I ‘E-1 syuNOD ‘suonefot,

LNAALLOIGNI

 

 

 

AAO NOSVL

“SA

VOTYANY dO SALVLS CHLINN FHL

 

UOISIAIC] a]PIAUOSyoes
eplofy JO LNSIC] STPPHAT
LaNOoO LONILSIG SHIVIS GaLINN

 

ON

pastaay 0¢/0E/1
ye-ddO Wud
